Citation Nr: 0009575	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right ear disorder as the result of 
treatment by the Department of Veterans Affairs in February 
1980.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1995 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

There is no competent medical evidence showing a nexus 
between any current right ear disorder and VA treatment 
rendered in February 1980.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999) for a right ear disorder as a 
result of VA treatment is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he has a disability of his right 
ear that resulted from surgery performed at a VA medical 
center in February 1980.  He filed this claim in January 
1995.  He asserts his belief that his right ear drum 
(tympanic membrane) was removed during this surgery and that 
he would have consented to the surgery had he been informed 
that this procedure was to be performed.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran was hospitalized at a VA facility 
in February 1980.  At that time, it was reported that he had 
had two prior tympanoplasty procedures performed on the right 
ear in 1968 and 1975 as treatment for long standing otitis 
media.  He continued to have recurring discharge and 
occasional pain behind the right ear.  Treatment with ear 
drops and powder insufflation on an outpatient treatment 
basis had not been successful at alleviating the problem.  An 
audiogram conducted in January 1980 showed a mixed hearing 
loss on the right with poor discrimination.  Surgery was 
scheduled.  

The report of the surgery performed in February 1980 shows 
that mastoid was cleaned of bone that was considered to be a 
possible regeneration from a previous surgery.  The first 
pathology seen was a large polyp in the antrum.  In that 
attic, there were large masses of granulations and polyps and 
also cholesteatoma with a membrane lining the attic and the 
scutum.  This was carefully cleaned out.  The incus was not 
involved and the head of the malleus had been removed in a 
previous operation.  It was noted that the tympanic membrane 
was adherent to the incus and intact except for an area above 
the incus that was in continuity with the attic and not 
disturbed.  The hospital summary shows that, postoperatively, 
the veteran did well, except for a slight temperature that 
quickly resolved.  He was discharged in good condition.  

The veteran was afforded audiometric evaluations by VA in 
January 1980, prior to the February 1980 surgery, and again 
in April 1980.  The results of this testing, for the right 
ear, are as follows:

Hertz
250
500
1000
2000
4000
8000
Jan. 
1980
40
40
55
75
100
90
Apr. 
1980
35
35
60
65
110
95

An audiometric evaluation performed in April 1988 shows right 
ear air conduction threshold levels to be as follows:

Hert
z
250
500
1000
1500
2000
3000
4000
6000
8000

95
90
95
100
110
125
120
115
110

The audiometric testing performed before and after the 
February 1980 surgery show little, if any change in the 
veteran's hearing impairment.  While he showed significant 
change in his hearing by 1988, there is no competent medical 
evidence of record relating this change to treatment received 
at VA in February 1980.  The only evidence of record 
supporting a nexus between any such problems and VA treatment 
is the lay opinion of the veteran; however, the Board would 
point out that the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93.  Moreover, the veteran's belief that the 
right tympanic membrane was removed during the surgical 
procedure is not supported by the evidence of record.  

A well-grounded claim must be supported by evidence, not 
merely allegations. In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a right ear disorder as a result of VA 
treatment is well grounded.  Given the absence of competent 
medical evidence to support the veteran's claim, this claim 
must be denied as not well grounded.  Since this claim is not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claim.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

Under these circumstances, the claim is not considered to be 
plausible and is denied.  


ORDER

The claim for service connection for a right ear disorder as 
the result of treatment by the Department of Veterans Affairs 
in February 1980, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

